IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40092
                           Summary Calendar



UNITED STATES OF AMERICA

                Plaintiff - Appellee

     v.

WILLIAM LARRY MILLER, JR.

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:99-CR-16-ALL
                       --------------------
                         December 1, 2000

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent William

Larry Miller, Jr. has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Miller has received a copy of counsel’s motion and brief but has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.    See id.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.